DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2021 has been entered. 

Status of Claims	
Claims 1, 6-8, 13, 20, 21, 23-26, 28, 30 and 31 have been amended. Claims 4-5, 9-12 and 15-18 have been cancelled.  New claims 33-35 have been added. Claims 1-3, 6-8, 13-14 and 19-35 are pending. Claims 1-3, 6-8, 13-14 and 19-35 are examined herein. 

Response to Amendments 
The previous objections to claim 21 and 35 U.S.C. 112(b) rejection to claims 1-3, 6-10, 13-14 and 19-32 are withdrawn in view of applicants’ amendments. However, since claims 9-10 have been cancelled, the previous rejections to claims 9-10 are considered moot. 

Response to Arguments

It is noted that claim 1 has been amended to recite “An automated system for separating liquid and vapor, comprising:
an pressure vessel; 
an inlet pert line disposed on and in communication with an interior of the pressure through which may enters the enclosed vessel;
a liquid outlet pert line connected to a liquid control valve through which the a liquid portion of the fluid may be discharged from the pressure vessel, wherein the liquid outlet is located in a below the inlet line; 
at least one sensor capable of directly sensing a process condition within the enclosed vessel, the process condition selected from a vessel pressure that is not a differential pressure, a liquid weight a liquid volume, or a liquid level;
a vapor and liquid separator within the pressure vessel configured to sealingly engage against the interior diameter of the enclosed vessel thereby forming a liquid barrier; and
wherein the liquid outlet control a valve is controlled by a programmable logic controller programmed to cause the liquid control valve to release liquid from the pressure vessel
based on achieving a predetermined value of any one of the process conditions sensed or
based on achieving a predetermined time interval.
Applicant argues that the claim 1 (or claims 8, 21 and 26) and its dependent claims as amended, are not prima facie obvious over the cited prior arts, Polderman (US 2005/0060970 A1), in view of Birmingham (US 6,004,385), alone or in a combination. Applicants argue that Birmingham’s teachings of control actions for purging liquid accumulated in the gas/oil [Symbol font/0x44]P1 and/or [Symbol font/0x44]P2) which directs two pressure measurements, wherein the liquid level is controlled by a liquid lever control valve (224, Fig. 11) located outside on the oil/liquid export outlet (24, Fig. 11) (col. 10, line 62 thru col. 11, line 16), as set forth in the previous Office action dated 08/04/2020, does not teach or suggest the claimed invention as amended “a valve controlled by a programmable controller for release of separated liquid from the enclosed vessel, wherein the programmable controller is configured to control the valve according to a predefined criteria based on a vessel pressure that is not a differential pressure, liquid volume, weight, and a time interval to release the separated liquid from the enclosed vessel”.  See Remarks, pages 10-22.
In response, it is noted the applicant’s arguments direct newly amended claim limitations which is a new issue.  Therefore, the arguments are considered moot. 
Applicant's amendment and addition of new claims 33-35 necessitated a new ground(s) of rejections. Upon further consideration and search, the previous rejections are modified to rejections of claims 1-3, 6-8, 13-14 and 19-35 under 35 U.S.C. 103(a) in view of a newly found reference Zhang (CN202937424U) and Wang et al. (US 7,854,849 B2).

MODIFIED REJECTIONS
Claim Objections
Claims 1, 8 and 34 are objected to because of the following informalities: 
Claim 1 recites the limitation “the pressure” in line 4 which appears to be a misspelling of “the pressure vessel”. 

Claim 8 recites “an enclosed a pressure vessel” in line 3 which appears to be a misspelling of “an enclosed 
Claim 8 recites “the inlet line” in line 11.  It is respectfully suggested to amend the limitation to “the liquid port” for consistent recitation of claim limitation. 
Claim 8 recites “the vessel” in line 17.  It is respectfully suggested to amend the limitation to “the pressure vessel” for consistent recitation of claim limitation. 
Claim 34 recites “The automated system of claim 9” which appears to be a misspelling of “The automated system of claim 8” since claim 9 is cancelled.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 24, 26-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “which may enters the enclosed vessel” in lines 5-6.  This is considered indefinite for the following reason: It is unclear what (e.g., a fluid stream) is entering into the enclosed vessel. 
Claims 2-3 and 6-7 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.
Claim 24 recites “the enclosed vessel is selected from the group consisting of: a mesh, a screen, baffles, foam, a sponge, and a mist pad” in lines 2-3. This is considered indefinite for the following reason: It is unclear how the enclosed vessel can be a mesh, a screen, baffles, foam, a sponge, or a mist pad. 
Claim 26 recites “the enclosed vessel” in line 6 which lacks an antecedent basis. In addition, this is considered indefinite for the following reason: It is unclear whether the enclosed vessel refers to the pressure vessel recited in line 2 or a different vessel. For the purposes of examination, the enclosed vessel recited in line 6 will be considered to be a pressure vessel recited in line 2. 
Claims 27-32 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 26.
Claim 34 recites “the vapor liquid separator” in line 1 which lacks an antecedent basis. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202937424U, all excerptions from the attached English document, hereinafter “Zhang”), in view of Wang et al. (US 7,854,849 B2, hereinafter “Wang”).
In regard to claim 1, Zhang discloses a fully automatic gas-liquid separator (page 1, Abstract), wherein the fully automatic gas-liquid separator comprises (please refer to Fig. 1 of original Chinese document and corresponding description in page 2 “Description of drawings” and “Embodiment”):
(i) An enclosed pressure vessel (4, Fig. 1) having an upper side (7, Fig. 1) and a lower side (24, Fig. 1) (see the top and bottom of the gas-liquid separator).
(ii) An inlet port (6, Fig. 1) through which a combination of water and gas enters the enclosed vessel.  The gas/liquid separator is applicable to dehydration of paper-making process 
(iii) A liquid outlet port (2, Fig. 1) through which liquid that has been separated from the combination of water and gas escapes the vessel located in a lower section of the vessel.  It is noted the liquid outlet port is located below the surface of the water collected in the lower section of the vessel (4, Fig. 1). 
(iv) A vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1) within the vessel having a diameter equal to a diameter of the vessel inside the enclosed pressure vessel (4, Fig. 1). It is noted that the vapor and liquid separation configuration comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1) directs “a vapor and liquid separator within the enclosed vessel configured to sealingly engage against the interior diameter of the enclosed vessel thereby forming a liquid barrier seal” as recited. 
(v) Regarding the automatic liquid discharge mechanism, Zhang discloses: when the liquid collection of cavity of resorption during to desired location, water level controller (22, Fig. 1) is passed to controlling element (16, Fig. 1) by wire (18, Fig. 1) with the signal that water level reaches desired location, final controlling element (16, Fig. 1) blocks with being communicated with of lower pipe 10 with being about to upper pipe 9, open simultaneously atmospheric air port 15, allow atmosphere pass through atmospheric air port 15, lower pipe 10 is communicated with cavity of resorption, at this moment, the just abrupt release of the negative pressure of cavity of resorption, epicoele and cavity of resorption produce pressure reduction, and vertical clapboard mouth non-return door 21 sucks under the effect of epicoele negative pressure, cut off upper and lower cavity. Drain opening valve 1, which meets the recited liquid outlet control valve, is opened under the action of gravity field of cavity of resorption liquid  valve (1, Fig. 1) is controlled by the water level controller (22, Fig. 1) to cause the liquid control valve to release liquid from the pressure vessel based on achieving a predetermined value of a liquid level in the gas-liquid separator as recited. 
Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1).  But Zhang does not explicitly discloses that the controlling element (16, Fig. 1) is a programmable logic controller.
Wang discloses a gas/oil separation system in multiphase hydrocarbon production system (Abstract).  Wang discloses gas/liquid separator separates a gas phase from a liquid phase (col. 1, line 60 thru col. 2, line 39). Wang discloses an embodiment of a gas/liquid separator (14, Fig. 1) that separates the gas phase from the liquid phase or phases. A gas stream exits from the top of the gas/liquid separator 14 via gas line 16 and a liquid stream exits from the bottom of the separator 14 via line 18. A liquid level sensor 24 measures the liquid level in the gas/liquid separator 14 and sends a signal to a controller 26 in communication therewith. The controller is capable of closing or opening gas valve 28. An intelligent control strategy is implemented to control a gas valve 28 in the gas line 16 and/or a liquid valve 30 (to be described below) based on inlet flow conditions to maintain the liquid level in the separator 14 around a desired set point or desired parameters (col. 3, lines 8-30). Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are shown in the graph in FIG. 4 (col. 4, lines 26-30).
 Zhang and Wang references disclose an apparatus that is applicable to separate liquid phase from gas phase.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the gas/liquid apparatus of Zhang to provide that the controlling element (16, Fig. 1) is a programmable logic controller as taught or suggested by Wang, because (1) the valve controlled by a programmable controller for release of separated liquid from the vessel according to a predefined criteria such as a liquid level in the gas/oil separator is a known, effective feature that maintain liquid level in the gas/liquid separator around a desired set point or desired parameters as taught by Wang (col. 3, lines 8-30; col. 4, lines 26-30).

In regard to claim 2, Zhang discloses a vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1).

In regard to claim 6, Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1). In addition, as set forth above, Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are maintained around a desired level shown in the graph in FIG. 4 (col. 4, lines 26-30).  It is the examiner’s assessment that the programmable logic controller further comprises a program module on which the predetermined value of any one of the process conditions and the predetermined time interval for release of liquid is stored as recited is Zhang, in view of Wang. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang, as applied to claim 1 above, and further in view of Malas (EP 2 682 170 A1). 
Zhang, in view of Wang, discloses the claimed invention as set forth above.
But Zhang, in view of Wang, does not disclose the valve for releasing separated liquid from the vessel is a solenoid valve. 
Malas discloses a gas phase separator for removing gas phases from a liquid gas, comprising: a separator container (110) with an inlet port (112) for liquid gas and an outlet port (120) for discharging liquid gas, from which gas phases have been removed, and a gas vent (140) for releasing gas phases from the container, wherein the outlet port (120) is openable and closeable by means of a solenoid valve unit (130) comprising a valve plug (136) for opening and closing the outlet port (120) and a valve actuating member (132), the valve actuating member (132) acting on the valve plug (136) by means of a rod (134) (Fig. 1, paragraphs [0014]-[0028]).
It is noted that both the Zhang and Malas references disclose a gas/liquid separation device comprising a liquid outlet valve.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a valve for releasing separated liquid from the vessel is a solenoid valve as taught by Malas, because the valve for releasing separated liquid from the vessel is a solenoid valve is a known, effective valve that can be applicable for releasing separated liquid from the gas/liquid separation vessel as taught by Malas (Fig. 1, paragraphs [0014]-[0028]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Zhang, in view of Wang, as applied to claim 1 above, and further in view of Bruce et al. (US 2012/0152517 A1, hereinafter “Bruce”). 
Zhang, in view of Wang, discloses the claimed invention as set forth above.
But Zhang, in view of Wang, does not disclose a power supply connected to a photovoltaic panel. 
Bruce discloses a system for providing supplemental or auxiliary heat to a crude oil separator, wherein the system comprising a gas/oil separator (Abstract; paragraphs [0008]; [0009]). Bruce discloses an embodiment of using solar power in the form of photovoltaic cells to heat a fluid for circulating into an existing separator (paragraph [0008]). 
It is noted that both the Zhang and Bruce references disclose a system comprising a gas/liquid separation device.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a power supply connected to a photovoltaic panel as taught by Bruce, because the method of using solar power in the form of photovoltaic cells to heat a fluid for circulating into an existing separator is known, effective method of heating and separating oil and gas as taught by Bruce (paragraphs [0008]; [0009]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang, as applied to claim 1 above, and further in view of Emam (Gas flaring in industry: An overview, 2015, Petroleum and oil, 57(5), 532-555).
 Zhang, in view of Wang, does not disclose a flare stack having a fuel supply line for delivery of a fuel to a flare and a first pipeline through which the vapor is delivered from the vessel to the flare stack.
Emam discloses a gas flaring in industry (Title; Abstract).  Emam discloses the gas flaring apparatus is combustion devices designed to safely and efficiently destroy waste gases generated in a plant during normal operation, wherein the waste gases is coming from different sources such as associated gas, gas plants, well-tests and other places. It is collected in piping headers and delivered to a flare system for safe disposal (page 533, 2. Gas flaring). Emam discloses an embodiment of a gas/liquid separator in a fluid communication with a flare stack having a fuel supply line for delivery of a fuel to a flare and a pipeline through which the vapor is delivered from the vessel to the flare stack (page 533, Figure 1). 
It is noted that both the Zhang and Bruce references disclose a system comprising a gas/liquid separation device that is applicable to treat a hydrocarbon fuel.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a flare stack having a fuel supply line for delivery of a fuel to a flare and a first pipeline through which the vapor is delivered from the vessel to the flare stack as taught by Emam, because (1) Emam discloses the gas flaring apparatus is combustion devices designed to safely and efficiently destroy waste gases generated in a plant during normal operation, wherein the waste gases is coming from different sources such as associated gas, gas plants, well-tests and other places, wherein the gases are collected in piping headers and delivered to a flare system for safe disposal (Emam, page 533, 2. Gas flaring) and (2) Emam discloses an embodiment of a gas/liquid separator in a fluid communication with a flare stack Emam, page 533, Figure 1). 

In regard to claim 20, Zhang discloses the liquid outlet port (2, Fig. 1) for purging liquid from the fully automatic gas-liquid separator which directs a presence of a storage tank or other means for storing a collected liquid and a pipeline mean that deliver the collected liquid as recited.   

Claims 8, 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang.
In regard to claim 8, Zhang discloses a fully automatic gas-liquid separator (page 1, Abstract), wherein the fully automatic gas-liquid separator comprises (please refer to Fig. 1 of original Chinese document and corresponding description in page 2 “Description of drawings” and “Embodiment”):
(i) An enclosed pressure vessel (4, Fig. 1) having an upper side (7, Fig. 1) and a lower side (24, Fig. 1) (see the top and bottom of the gas-liquid separator).
(ii) An inlet port (6, Fig. 1) through which a combination of water and gas enters the enclosed vessel.  The gas/liquid separator is applicable to dehydration of paper-making process separating liquid from gas from wet ends (page 1, Background technique) which is considered to be applicable to a hydrocarbon fluid well that produce gas containing liquid. 
(iii) A liquid outlet port (2, Fig. 1) through which liquid that has been separated from the combination of water and gas escapes the vessel located in a lower section of the vessel.  It is 
(iv) A vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1) within the vessel having a diameter equal to a diameter of the vessel inside the enclosed pressure vessel (4, Fig. 1). It is noted that the vapor and liquid separation configuration comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1) directs “a vapor and liquid separator within the enclosed vessel configured to sealingly engage against the interior diameter of the enclosed vessel thereby forming a liquid barrier seal”. 
(v) Regarding the automatic liquid discharge mechanism, Zhang discloses: when the liquid collection of cavity of resorption during to desired location, water level controller (22, Fig. 1) is passed to controlling element (16, Fig. 1) by wire (18, Fig. 1) with the signal that water level reaches desired location, final controlling element (16, Fig. 1) blocks with being communicated with of lower pipe 10 with being about to upper pipe 9, open simultaneously atmospheric air port 15, allow atmosphere pass through atmospheric air port 15, lower pipe 10 is communicated with cavity of resorption, at this moment, the just abrupt release of the negative pressure of cavity of resorption, epicoele and cavity of resorption produce pressure reduction, and vertical clapboard mouth non-return door 21 sucks under the effect of epicoele negative pressure, cut off upper and lower cavity. Drain opening valve 1, which meets the recited valve, is opened under the action of gravity field of cavity of resorption liquid automatically, and cavity of resorption begins to discharge liquid (page 2, 2. Discharge opening process). The water level controller (22, Fig. 1) meets the sensor capable of directly sensing a process condition within the enclosed vessel, the process condition is a liquid level as recited.  It is noted that the liquid outlet control valve (1, Fig. 1) is controlled by the water level controller (22, Fig. 1) to cause the liquid 
Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1).  But Zhang does not explicitly discloses that the controlling element (16, Fig. 1) is a programmable logic controller.
Wang discloses a gas/oil separation system in multiphase hydrocarbon production system (Abstract).  Wang discloses gas/liquid separator separates a gas phase from a liquid phase (col. 1, line 60 thru col. 2, line 39). Wang discloses an embodiment of a gas/liquid separator (14, Fig. 1) that separates the gas phase from the liquid phase or phases. A gas stream exits from the top of the gas/liquid separator 14 via gas line 16 and a liquid stream exits from the bottom of the separator 14 via line 18. A liquid level sensor 24 measures the liquid level in the gas/liquid separator 14 and sends a signal to a controller 26 in communication therewith. The controller is capable of closing or opening gas valve 28. An intelligent control strategy is implemented to control a gas valve 28 in the gas line 16 and/or a liquid valve 30 (to be described below) based on inlet flow conditions to maintain the liquid level in the separator 14 around a desired set point or desired parameters (col. 3, lines 8-30). Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are shown in the graph in FIG. 4 (col. 4, lines 26-30).
It is noted that both the Zhang and Wang references disclose an apparatus that is applicable to separate liquid phase from gas phase.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the gas/liquid apparatus of Zhang to provide that the controlling element (16, Fig. 1) is a programmable logic controller as taught or suggested by Wang, because (1) the valve controlled by a programmable controller for release of separated liquid from the vessel according to a predefined criteria such as a liquid level in the gas/oil separator is a known, effective feature that maintain liquid level in the gas/liquid separator around a desired set point or desired parameters as taught by Wang (col. 3, lines 8-30; col. 4, lines 26-30).

In regard to claim 13, Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1). In addition, as set forth above, Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are maintained around a desired level shown in the graph in FIG. 4 (col. 4, lines 26-30).  It is the examiner’s assessment that the programmable logic controller further comprises a program module on which the predetermined value of any one of the process conditions and the predetermined time interval for release of liquid is stored as recited is considered obvious in the context of an fully automatic gas-liquid separator comprising program logic controller (PLC) as taught by Zhang, in view of Wang. 

In regard to claim 34, Zhang discloses a vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang, as applied to claim 8 above, and further in view of Bruce et al. (US 2012/0152517 A1, hereinafter “Bruce”). 
Zhang, in view of Wang, discloses the claimed invention as set forth above.
But Zhang, in view of Wang, does not disclose a power supply connected to a photovoltaic panel. 
Bruce discloses a system for providing supplemental or auxiliary heat to a crude oil separator, wherein the system comprising a gas/oil separator (Abstract; paragraphs [0008]; [0009]). Bruce discloses an embodiment of using solar power in the form of photovoltaic cells to heat a fluid for circulating into an existing separator (paragraph [0008]). 
It is noted that both the Zhang and Bruce references disclose a system comprising a gas/liquid separation device.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a power supply connected to a photovoltaic panel as taught by Bruce, because the method of using solar power in the form of photovoltaic cells to heat a fluid for circulating into an existing separator is known, effective method of heating and separating oil and gas as taught by Bruce (paragraphs [0008]; [0009]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang, as applied to claim 8 above, and further in view of Emam (Gas flaring in industry: An overview, 2015, Petroleum and oil, 57(5), 532-555).
 Zhang, in view of Wang, does not disclose a flare stack having a fuel supply line for delivery of a fuel to a flare and a first pipeline through which the vapor is delivered from the vessel to the flare stack.
Emam discloses a gas flaring in industry (Title; Abstract).  Emam discloses the gas flaring apparatus is combustion devices designed to safely and efficiently destroy waste gases generated in a plant during normal operation, wherein the waste gases is coming from different sources such as associated gas, gas plants, well-tests and other places. It is collected in piping headers and delivered to a flare system for safe disposal (page 533, 2. Gas flaring). Emam discloses an embodiment of a gas/liquid separator in a fluid communication with a flare stack having a fuel supply line for delivery of a fuel to a flare and a pipeline through which the vapor is delivered from the vessel to the flare stack (page 533, Figure 1). 
It is noted that both the Zhang and Bruce references disclose a system comprising a gas/liquid separation device that is applicable to treat a hydrocarbon fuel.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a flare stack having a fuel supply line for delivery of a fuel to a flare and a first pipeline through which the vapor is delivered from the vessel to the flare stack as taught by Emam, because (1) Emam discloses the gas flaring apparatus is combustion devices designed to safely and efficiently destroy waste gases generated in a plant during normal operation, wherein the waste gases is coming from different sources such as associated gas, gas plants, well-tests and other places, wherein the gases are collected in piping headers and delivered to a flare system for safe disposal (Emam, page 533, 2. Gas flaring) and (2) Emam discloses an embodiment of a gas/liquid separator in a fluid communication with a flare stack Emam, page 533, Figure 1). 
In addition, Zhang discloses the liquid outlet port (2, Fig. 1) for purging liquid from the fully automatic gas-liquid separator which directs a presence of a storage tank or other means for storing a collected liquid and a pipeline mean that deliver the collected liquid as recited.   

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang, as applied to claim 8 above, and further in view of Malas (EP 2 682 170 A1). 
Zhang, in view of Wang, discloses the claimed invention as set forth above.
But Zhang, in view of Wang, does not disclose the valve for releasing separated liquid from the vessel is a solenoid valve. 
Malas discloses a gas phase separator for removing gas phases from a liquid gas, comprising: a separator container (110) with an inlet port (112) for liquid gas and an outlet port (120) for discharging liquid gas, from which gas phases have been removed, and a gas vent (140) for releasing gas phases from the container, wherein the outlet port (120) is openable and closeable by means of a solenoid valve unit (130) comprising a valve plug (136) for opening and closing the outlet port (120) and a valve actuating member (132), the valve actuating member (132) acting on the valve plug (136) by means of a rod (134) (Fig. 1, paragraphs [0014]-[0028]).
It is noted that both the Zhang and Malas references disclose a gas/liquid separation device comprising a liquid outlet valve.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a valve for releasing separated liquid from the vessel is a solenoid Malas, because the valve for releasing separated liquid from the vessel is a solenoid valve is a known, effective valve that can be applicable for releasing separated liquid from the gas/liquid separation vessel as taught by Malas (Fig. 1, paragraphs [0014]-[0028]).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang.
In regard to claim 21, Zhang discloses a fully automatic gas-liquid separator (page 1, Abstract), wherein the fully automatic gas-liquid separator comprises (please refer to Fig. 1 of original Chinese document and corresponding description in page 2 “Description of drawings” and “Embodiment”):
(i) An enclosed pressure vessel (4, Fig. 1) having an upper side (7, Fig. 1) and a planer lower side (24, Fig. 1) (see the top and bottom of the gas-liquid separator).
(ii) An inlet port (6, Fig. 1) through which a combination of water and gas enters the enclosed vessel.  The gas/liquid separator is applicable to dehydration of paper-making process separating liquid from gas from wet ends (page 1, Background technique) which is considered to be applicable to a hydrocarbon fluid well that produce gas containing liquid. 
(iii) A liquid outlet port (2, Fig. 1) through which liquid that has been separated from the combination of water and gas escapes the vessel located in a lower section of the vessel.  It is noted the liquid outlet port is located below the surface of the water collected in the lower section of the vessel (4, Fig. 1). 
(iv) A vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1) within the vessel having a diameter equal to a diameter of the vessel inside the enclosed pressure vessel (4, Fig. 1). It is noted that the vapor and liquid separation configuration 
(v) Regarding the automatic liquid discharge mechanism, Zhang discloses: when the liquid collection of cavity of resorption during to desired location, water level controller (22, Fig. 1) is passed to controlling element (16, Fig. 1) by wire (18, Fig. 1) with the signal that water level reaches desired location, final controlling element (16, Fig. 1) blocks with being communicated with of lower pipe 10 with being about to upper pipe 9, open simultaneously atmospheric air port 15, allow atmosphere pass through atmospheric air port 15, lower pipe 10 is communicated with cavity of resorption, at this moment, the just abrupt release of the negative pressure of cavity of resorption, epicoele and cavity of resorption produce pressure reduction, and vertical clapboard mouth non-return door 21 sucks under the effect of epicoele negative pressure, cut off upper and lower cavity. Drain opening valve 1, which meets the recited valve, is opened under the action of gravity field of cavity of resorption liquid automatically, and cavity of resorption begins to discharge liquid (page 2, 2. Discharge opening process). The water level controller (22, Fig. 1) meets the sensor capable of directly sensing a process condition within the enclosed vessel, the process condition is a liquid level as recited.  It is noted that the liquid outlet control valve (1, Fig. 1) is controlled by the water level controller (22, Fig. 1) to cause the liquid control valve to release liquid from the pressure vessel based on achieving a predetermined value of a liquid level that is directly sensed in the gas-liquid separator. 
Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1).  But Zhang does not explicitly discloses that the controlling element (16, Fig. 1) is a programmable logic controller.
Wang discloses a gas/oil separation system in multiphase hydrocarbon production system (Abstract).  Wang discloses gas/liquid separator separates a gas phase from a liquid phase (col. 1, line 60 thru col. 2, line 39). Wang discloses an embodiment of a gas/liquid separator (14, Fig. 1) that separates the gas phase from the liquid phase or phases. A gas stream exits from the top of the gas/liquid separator 14 via gas line 16 and a liquid stream exits from the bottom of the separator 14 via line 18. A liquid level sensor 24 measures the liquid level in the gas/liquid separator 14 and sends a signal to a controller 26 in communication therewith. The controller is capable of closing or opening gas valve 28. An intelligent control strategy is implemented to control a gas valve 28 in the gas line 16 and/or a liquid valve 30 (to be described below) based on inlet flow conditions to maintain the liquid level in the separator 14 around a desired set point or desired parameters (col. 3, lines 8-30). Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are shown in the graph in FIG. 4 (col. 4, lines 26-30).
It is noted that both the Zhang and Wang references disclose an apparatus that is applicable to separate liquid phase from gas phase.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the gas/liquid apparatus of Zhang to provide that the controlling element (16, Fig. 1) is a programmable logic controller as taught or suggested by Wang, because (1) the valve controlled by a programmable controller for release of separated liquid from the vessel according to a predefined criteria such as a liquid level in the gas/oil separator is a known, effective feature that maintain liquid level in the gas/liquid Wang (col. 3, lines 8-30; col. 4, lines 26-30).

In regard to claims 22 and 23, Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1). In addition, as set forth above, Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are maintained around a desired level shown in the graph in FIG. 4 (col. 4, lines 26-30).  It is the examiner’s assessment that the programmable logic controller further comprises a program module on which the predetermined value of any one of the process conditions and the predetermined time interval for release of liquid is stored in the event of changing conditions causing different criteria for discharging of liquid from the enclosed vessel, or the PLC is capable of being remotely programmed to control or closing of the liquid control valve as recited is considered obvious in the context of an fully automatic gas-liquid separator comprising program logic controller (PLC) as taught by Zhang, in view of Wang. 

In regard to claim 24, Zhang discloses a vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1).

In regard to claim 25, Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1). In addition, as set forth above, Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program Zhang, in view of Wang. 

Claims 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang.
In regard to claim 26, Zhang discloses a fully automatic gas-liquid separator (page 1, Abstract), wherein the fully automatic gas-liquid separator comprises (please refer to Fig. 1 of original Chinese document and corresponding description in page 2 “Description of drawings” and “Embodiment”):
(i) An enclosed pressure vessel (4, Fig. 1) having an upper side (7, Fig. 1) and a planer lower side (24, Fig. 1) (see the top and bottom of the gas-liquid separator).
(ii) An inlet port (6, Fig. 1) through which a combination of water and gas enters the enclosed vessel.  The gas/liquid separator is applicable to dehydration of paper-making process separating liquid from gas from wet ends (page 1, Background technique) which is considered to be applicable to a hydrocarbon fluid well that produce gas containing liquid. 
(iii) A liquid outlet port (2, Fig. 1) through which liquid that has been separated from the combination of water and gas escapes the vessel located in a lower section of the vessel.  It is 
(iv) A vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1) within the vessel having a diameter equal to a diameter of the vessel inside the enclosed pressure vessel (4, Fig. 1). It is noted that the vapor and liquid separation configuration comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1) directs “a vapor and liquid separator within the enclosed vessel configured to sealingly engage against the interior diameter of the enclosed vessel thereby forming a liquid barrier seal” as recited. 
(v) Regarding the automatic liquid discharge mechanism, Zhang discloses: when the liquid collection of cavity of resorption during to desired location, water level controller (22, Fig. 1) is passed to controlling element (16, Fig. 1) by wire (18, Fig. 1) with the signal that water level reaches desired location, final controlling element (16, Fig. 1) blocks with being communicated with of lower pipe 10 with being about to upper pipe 9, open simultaneously atmospheric air port 15, allow atmosphere pass through atmospheric air port 15, lower pipe 10 is communicated with cavity of resorption, at this moment, the just abrupt release of the negative pressure of cavity of resorption, epicoele and cavity of resorption produce pressure reduction, and vertical clapboard mouth non-return door 21 sucks under the effect of epicoele negative pressure, cut off upper and lower cavity. Drain opening valve 1, which meets the recited valve, is opened under the action of gravity field of cavity of resorption liquid automatically, and cavity of resorption begins to discharge liquid (page 2, 2. Discharge opening process). The water level controller (22, Fig. 1) meets the sensor capable of directly sensing a process condition within the enclosed vessel, the process condition is a liquid level as recited.  It is noted that the liquid outlet control valve (1, Fig. 1) is controlled by the water level controller (22, Fig. 1) to cause the liquid 
Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1).  But Zhang does not explicitly discloses that the controlling element (16, Fig. 1) is a programmable logic controller.
Wang discloses a gas/oil separation system in multiphase hydrocarbon production system (Abstract).  Wang discloses gas/liquid separator separates a gas phase from a liquid phase (col. 1, line 60 thru col. 2, line 39). Wang discloses an embodiment of a gas/liquid separator (14, Fig. 1) that separates the gas phase from the liquid phase or phases. A gas stream exits from the top of the gas/liquid separator 14 via gas line 16 and a liquid stream exits from the bottom of the separator 14 via line 18. A liquid level sensor 24 measures the liquid level in the gas/liquid separator 14 and sends a signal to a controller 26 in communication therewith. The controller is capable of closing or opening gas valve 28. An intelligent control strategy is implemented to control a gas valve 28 in the gas line 16 and/or a liquid valve 30 (to be described below) based on inlet flow conditions to maintain the liquid level in the separator 14 around a desired set point or desired parameters (col. 3, lines 8-30). Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are shown in the graph in FIG. 4 (col. 4, lines 26-30).
It is noted that both the Zhang and Wang references disclose an apparatus that is applicable to separate liquid phase from gas phase.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the gas/liquid apparatus of Zhang to provide that the controlling element (16, Fig. 1) is a programmable logic controller as taught or suggested by Wang, because (1) the valve controlled by a programmable controller for release of separated liquid from the vessel according to a predefined criteria such as a liquid level in the gas/oil separator is a known, effective feature that maintain liquid level in the gas/liquid separator around a desired set point or desired parameters as taught by Wang (col. 3, lines 8-30; col. 4, lines 26-30).

In regard to claims 27 and 28, Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1). In addition, as set forth above, Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are maintained around a desired level shown in the graph in FIG. 4 (col. 4, lines 26-30).  It is the examiner’s assessment that the programmable logic controller further comprises a program module on which the predetermined value of any one of the process conditions and the predetermined time interval for release of liquid is stored in the event of changing conditions causing different criteria for discharging of liquid from the enclosed vessel, or the PLC is capable of being remotely programmed to control or closing of the liquid control valve as recited is considered obvious in the context of an fully automatic gas-liquid separator comprising program logic controller (PLC) as taught by Zhang, in view of Wang. 

In regard to claim 29, Zhang discloses a vapor and liquid separator comprising a large baffles (3, Fig. 1) and small baffle (11, Fig.1).

In regard to claim 31, Zhang discloses the presence of the controlling element (16, Fig. 1) that control the liquid outlet port (2, Fig. 1). In addition, as set forth above, Wang discloses a differential pressure sensor senses the liquid level and operates in conjunction with a program logic controller (PLC) to operate a gas valve on the gas outlet line. The liquid level response and the control valve response are maintained around a desired level shown in the graph in FIG. 4 (col. 4, lines 26-30).  It is the examiner’s assessment that the programmable logic controller further comprises a program module on which the predetermined value of any one of the process conditions and the predetermined time interval for release of liquid is stored as recited is considered obvious in the context of an fully automatic gas-liquid separator comprising program logic controller (PLC) as taught by Zhang, in view of Wang. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang, as applied to claim 26 above, and further in view of Malas (EP 2 682 170 A1). 
Zhang, in view of Wang., discloses the claimed invention as set forth above.
But Zhang, in view of Wang, does not disclose the valve for releasing separated liquid from the vessel is a solenoid valve. 
Malas discloses a gas phase separator for removing gas phases from a liquid gas, comprising: a separator container (110) with an inlet port (112) for liquid gas and an outlet port (120) for discharging liquid gas, from which gas phases have been removed, and a gas vent (140) for releasing gas phases from the container, wherein the outlet port (120) is openable and closeable by means of a solenoid valve unit (130) comprising a valve plug (136) for opening and 
It is noted that both the Zhang and Malas references disclose a gas/liquid separation device comprising a liquid outlet valve.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a valve for releasing separated liquid from the vessel is a solenoid valve as taught by Malas, because the valve for releasing separated liquid from the vessel is a solenoid valve is a known, effective valve that can be applicable for releasing separated liquid from the gas/liquid separation vessel as taught by Malas (Fig. 1, paragraphs [0014]-[0028]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Wang, as applied to claim 26 above, and further in view of Bruce et al. (US 2012/0152517 A1, hereinafter “Bruce”). 
Zhang, in view of Wang, discloses the claimed invention as set forth above.
But Zhang, in view of Wang, does not disclose a power supply connected to a photovoltaic panel. 
Bruce discloses a system for providing supplemental or auxiliary heat to a crude oil separator, wherein the system comprising a gas/oil separator (Abstract; paragraphs [0008]; [0009]). Bruce discloses an embodiment of using solar power in the form of photovoltaic cells to heat a fluid for circulating into an existing separator (paragraph [0008]). 
It is noted that both the Zhang and Bruce references disclose a system comprising a gas/liquid separation device.  
prima facie obvious to one of ordinary skill in the art to modify the process of Zhang, in view of Wang, to provide a power supply connected to a photovoltaic panel as taught by Bruce, because the method of using solar power in the form of photovoltaic cells to heat a fluid for circulating into an existing separator is known, effective method of heating and separating oil and gas as taught by Bruce (paragraphs [0008]; [0009]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772